UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2342


WILMER FLORES-DURAN, a/k/a Luis Antonio Benegas-Cabrera,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 22, 2021                                     Decided: October 1, 2021


Before MOTZ and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wilmer Flores-Duran, Petitioner Pro Se. Regina Byrd, UNITED                      STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wilmer Flores-Duran, a native and citizen of Honduras, petitions for review of a

decision and order of the Board of Immigration Appeals (the “Board”) dismissing Flores-

Duran’s appeal from the Immigration Judge’s decision denying his applications for

withholding of removal and protection under the Convention Against Torture. After

thoroughly reviewing the record, we are satisfied that the evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and

that substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992). Accordingly, we deny Flores-Duran’s petition for review for the reasons

stated by the Board in its decision and order affirming the Immigration Judge’s decision.

In re Flores-Duran (B.I.A. Dec. 1, 2020). We also deny the Attorney General’s motion to

dismiss. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2